In an action to recover damages for personal injuries, etc., the defendant Milton Schifenbauer appeals from an order of the Supreme Court, Kings County (Held, J.), dated November 17, 1988, which denied his motion to dismiss the complaint insofar as it asserted a cause of action against him individually.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the complaint sufficiently stated a cause of action cognizable at law against the defendant Milton Schifenbauer individually, sufficient to withstand a motion to dismiss (see, CPLR 3211 [a] [7]; Nolechek v Gesuale, 46 NY2d 332; Rosenberg v Mermelstein, 116 AD2d 712; see also, Guggenheimer v Ginzberg, 43 NY2d 268, 275). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.